TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2020



                                      NO. 03-19-00567-CV


    One Thousand Dollars in U.S. Currency and 1999 Red Chevy Tahoe - Licence Plate
                  FXLI562, VIN # GNEC13R6XJ368854, Appellant

                                                  v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




Having reviewed the record, the Court holds that One Thousand Dollars in U.S. Currency

and 1999 Red Chevy Tahoe - Licence Plate FXLI562, VIN # GNEC13R6XJ368854 has not

prosecuted its appeal and did not comply with a notice from the Clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.